RENDERED: SEPTEMBER 2, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0554-MR

DAVID SMITH                                                            APPELLANT


                   APPEAL FROM PERRY CIRCUIT COURT
v.                 HONORABLE ALISON C. WELLS, JUDGE
                        ACTION NO. 18-CR-00079


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: TAYLOR, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: David Smith appeals from an order of the Perry Circuit

Court which denied his Kentucky Rules of Criminal Procedure (RCr) 11.42 motion

alleging ineffective assistance of counsel. Appellant argues that he received

ineffective assistance of counsel because his trial counsel failed to conduct an

investigation which would have revealed an exculpatory witness and because he
was not informed of certain collateral consequences of his pleading guilty. We

find no error and affirm.

                     FACTS AND PROCEDURAL HISTORY

               On October 1, 2017, Appellant was staying at the Daniel Boone Inn in

Hazard, Kentucky. Also staying at the inn was Christine Maloney. Ms. Maloney

alleged that sometime during the night, Appellant took her car without permission

and damaged it. On May 21, 2018, Appellant was indicted and charged with theft

by unlawful taking of property that is worth more than $500 but less than $10,000,1

and criminal mischief in the second degree.2 Appellant maintained his innocence;

however, he entered into a plea agreement with the Commonwealth where he

would plead guilty to both charges and the Commonwealth would recommend a

four-year prison sentence, but it would be probated. Appellant was sentenced in

accordance with the plea agreement on January 7, 2019.

               On September 17, 2020, Appellant filed an RCr 11.42 motion alleging

ineffective assistance of counsel and requesting a hearing. Appellant alleged that

counsel failed to investigate his case and find an exculpatory witness that had

recently come forward. Appellant also alleged that he was not informed that his




1
 Kentucky Revised Statutes (KRS) 514.030(2)(d). This statute has since been amended and the
subsection is now numbered KRS 514.030(2)(e).
2
    KRS 512.030.

                                            -2-
license would be suspended for a year once he pleaded guilty and that he would

have to undergo weekly drug testing as part of his probation.

             On February 5, 2021, the trial court held an evidentiary hearing. Two

Department of Public Advocacy (DPA) attorneys who represented Appellant at

trial testified. Also testifying were a DPA investigator, Appellant, and the alleged

exculpatory witness, Austin Taylor. Appellant’s trial counsel testified that they

could not remember many specifics regarding Appellant’s case, but they described

their usual trial tactics and what would be involved in accepting a plea agreement.

The DPA investigator testified about contacting and speaking with Mr. Taylor.

The investigator also spoke with the owner of the Daniel Boone Inn in an attempt

to locate guest records for the night the car was stolen but was informed those

records are destroyed after six months. Mr. Taylor testified that he randomly met

Appellant at the Probation and Parole Office, began talking with him, and realized

he was present at the Daniel Boone Inn on the day the vehicle was stolen. He

stated that he had a room at the inn and socialized with Ms. Maloney and her

boyfriend the night of October 1, 2017. He also testified that he did not think

Appellant could have stolen the car because Ms. Maloney and her boyfriend gave

him a ride from the Daniel Boone Inn in Ms. Maloney’s car the morning after the

car was supposedly stolen.




                                         -3-
             The trial court ultimately denied Appellant’s motion. The court found

that Mr. Taylor’s testimony was not credible and that the license suspension and

drug testing arguments were without merit. This appeal followed.

                                    ANALYSIS

             To prevail on a claim of ineffective assistance of counsel, Appellant

must show two things:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d

674 (1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

                    An error by counsel, even if professionally
             unreasonable, does not warrant setting aside the
             judgment of a criminal proceeding if the error had no
             effect on the judgment. The purpose of the Sixth
             Amendment guarantee of counsel is to ensure that a
             defendant has the assistance necessary to justify reliance
             on the outcome of the proceeding. Accordingly, any
             deficiencies in counsel’s performance must be prejudicial
             to the defense in order to constitute ineffective assistance
             under the Constitution.




                                         -4-
Id. at 691-92, 104 S. Ct. at 2066-67 (citations omitted). “It is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceeding.” Id. at 693, 104 S. Ct. at 2067. “The defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694, 104 S.

Ct. at 2068.

                       Judicial scrutiny of counsel’s performance must be
               highly deferential. It is all too tempting for a defendant
               to second-guess counsel’s assistance after conviction or
               adverse sentence, and it is all too easy for a court,
               examining counsel’s defense after it has proved
               unsuccessful, to conclude that a particular act or omission
               of counsel was unreasonable. A fair assessment of
               attorney performance requires that every effort be made
               to eliminate the distorting effects of hindsight, to
               reconstruct the circumstances of counsel’s challenged
               conduct, and to evaluate the conduct from counsel’s
               perspective at the time. Because of the difficulties
               inherent in making the evaluation, a court must indulge a
               strong presumption that counsel’s conduct falls within
               the wide range of reasonable professional assistance; that
               is, the defendant must overcome the presumption that,
               under the circumstances, the challenged action “might be
               considered sound trial strategy.” There are countless
               ways to provide effective assistance in any given case.
               Even the best criminal defense attorneys would not
               defend a particular client in the same way.

Id. at 689, 104 S. Ct. at 2065 (citations omitted). “Appellant is not guaranteed

errorless counsel or counsel that can be judged ineffective only by hindsight, but


                                           -5-
rather counsel rendering reasonably effective assistance at the time of trial.”

Parrish v. Commonwealth, 272 S.W.3d 161, 168 (Ky. 2008) (citations omitted).

                           At the trial court level, “[t]he burden is upon
             the accused to establish convincingly that he was
             deprived of some substantial right which would justify
             the extraordinary relief afforded by . . . RCr 11.42.” On
             appeal, the reviewing court looks de novo at counsel’s
             performance and any potential deficiency caused by
             counsel’s performance.

                           And even though, both parts of
             the Strickland test for ineffective assistance of counsel
             involve mixed questions of law and fact, the reviewing
             court must defer to the determination of facts and
             credibility made by the trial court. Ultimately however,
             if the findings of the trial judge are clearly erroneous, the
             reviewing court may set aside those fact determinations.
             [Kentucky Rule of Civil Procedure] CR
             52.01 (“[f]indings of fact shall not be set aside unless
             clearly erroneous, and due regard shall be given to the
             opportunity of the trial court to judge the credibility of
             the witness.”) The test for a clearly erroneous
             determination is whether that determination is supported
             by substantial evidence. This does not mean the finding
             must include undisputed evidence, but both parties must
             present adequate evidence to support their position.

Brown v. Commonwealth, 253 S.W.3d 490, 500 (Ky. 2008) (citations omitted).

             Furthermore, because this case involved a guilty plea, we must take

additional issues under consideration.

                    A showing that counsel’s assistance was
             ineffective in enabling a defendant to intelligently weigh
             his legal alternatives in deciding to plead guilty has two
             components: (1) that counsel made errors so serious that
             counsel’s performance fell outside the wide range of


                                          -6-
             professionally competent assistance; and (2) that the
             deficient performance so seriously affected the outcome
             of the plea process that, but for the errors of counsel,
             there is a reasonable probability that the defendant would
             not have pleaded guilty, but would have insisted on going
             to trial.

                     Evaluating the totality of the circumstances
             surrounding the guilty plea is an inherently factual
             inquiry which requires consideration of “the accused’s
             demeanor, background and experience, and whether the
             record reveals that the plea was voluntarily made.”
             While “[s]olemn declarations in open court carry a strong
             presumption of verity,” “the validity of a guilty plea is
             not determined by reference to some magic incantation
             recited at the time it is taken[.]” The trial court’s inquiry
             into allegations of ineffective assistance of counsel
             requires the court to determine whether counsel’s
             performance was below professional standards and
             “caused the defendant to lose what he otherwise would
             probably have won” and “whether counsel was so
             thoroughly ineffective that defeat was snatched from the
             hands of probable victory.” Because “[a] multitude of
             events occur in the course of a criminal proceeding which
             might influence a defendant to plead guilty or stand
             trial,” the trial court must evaluate whether errors by trial
             counsel significantly influenced the defendant’s decision
             to plead guilty in a manner which gives the trial court
             reason to doubt the voluntariness and validity of the plea.

Bronk v. Commonwealth, 58 S.W.3d 482, 486-87 (Ky. 2001) (citations omitted).

             With the above standard of review in mind, we now move on to

Appellant’s arguments. Appellant’s first argument on appeal is that he received

ineffective assistance of counsel when trial counsel failed to investigate the case,

thereby missing out on the opportunity to find Mr. Taylor. Appellant argues that


                                          -7-
trial counsel should have used a DPA investigator to inquire as to the guests at the

inn on the night in question and that this would have led to the discovery of Mr.

Taylor. Appellant claims that if he knew about Mr. Taylor’s existence, he would

not have pleaded guilty.

             “[C]ounsel has a duty to make reasonable investigations or to make a

reasonable decision that makes particular investigations unnecessary. In any

ineffectiveness case, a particular decision not to investigate must be directly

assessed for reasonableness in all the circumstances, applying a heavy measure of

deference to counsel’s judgments.” Strickland, 466 U.S. at 691, 104 S. Ct. at 2066.

“A reasonable investigation is not an investigation that the best criminal defense

lawyer in the world, blessed not only with unlimited time and resources, but also

with the benefit of hindsight, would conduct. The investigation must be reasonable

under all the circumstances.” Haight v. Commonwealth, 41 S.W.3d 436, 446 (Ky.

2001), overruled on other grounds by Leonard v. Commonwealth, 279 S.W.3d 151

(Ky. 2009) (citations omitted).

             We do not believe Appellant was prejudiced by counsel’s failure to

investigate the other customers at the inn. During her testimony, the DPA

investigator stated that the owner of the inn only kept customer records for six

months before they were destroyed. The theft of the vehicle occurred on October

1, 2017, and Appellant was indicted on May 21, 2018. The time period between


                                         -8-
Mr. Taylor and Appellant staying at the inn and Appellant’s indictment is over six

months; therefore, it is unlikely that trial counsel would have discovered Mr.

Taylor’s existence prior to the trial date as any customer records would have

already been destroyed. If there was no information on Mr. Taylor to find at the

inn, Appellant could not have been prejudiced by trial counsel’s failure to find him.

             Appellant’s other argument on appeal is that his trial counsel was

ineffective for failing to inform him that his driver’s license would be temporarily

suspended upon him pleading guilty and that he would have to take drugs tests

every week. He claims that had he been told about the license suspension and

frequent drug tests, he would not have pleaded guilty.

             KRS 186.560(1)(a)4. mandates that anyone convicted of a felony

involving a motor vehicle is to have his or her license suspended. Appellant’s

license was suspended for one year pursuant to KRS 186.560(5). As for the drug

testing, Appellant alleged he was told he would only have to be tested for drugs

once a month, instead of the once a week testing which actually occurred. He

claims that his trial counsel failed to inform him of these collateral consequences.

             In support of this argument, Appellant cites to Padilla v. Kentucky,

559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010), and Commonwealth v.

Pridham, 394 S.W.3d 867 (Ky. 2012). In Padilla, the United States Supreme

Court held that trial counsel’s performance was deficient for purposes of an


                                         -9-
ineffective assistance claim when counsel failed to inform a defendant that he was

subject to deportation if he pleaded guilty to drug distribution charges. Padilla,

559 U.S. at 368-69, 130 S. Ct. at 1483. In Pridham, the Kentucky Supreme Court

held that incorrect parole eligibility information could also be deemed ineffective

assistance of counsel. Pridham, 394 S.W.3d at 879. The defendant in Pridham

accepted a guilty plea and was sentenced to thirty years in prison. Prior to

accepting the plea agreement, trial counsel informed the defendant that he would

be eligible for parole after six years. Instead, he was not eligible for parole for

twenty years. We must also mention Commonwealth v. Thompson, 548 S.W.3d

881 (Ky. 2018), where the Kentucky Supreme Court held that the failure to inform

a defendant that he would have to register as a sex offender was such deficient

performance that it required an ineffective assistance of counsel hearing to

determine prejudice.

             Turning to the issue at hand,

             guilty pleas will be entered without awareness of a
             collateral consequence of genuine significance to a
             particular defendant. We are not prepared to say, and we
             do not believe the Supreme Court has mandated, that in
             all or even many of those cases the attorney’s assistance
             is, for that reason, to be deemed incompetent under the
             Sixth Amendment.

Pridham, 394 S.W.3d at 883.




                                         -10-
               Here, we do not believe the temporary suspension of a driver’s license

and more frequent drug testing is as severe as deportation,3 registering as a sex

offender,4 or severely overestimating parole eligibility.5 While these consequences

may have caused a hardship on Appellant, counsel’s failure to inform Appellant of

them was not so deficient as to be declared professionally unreasonable.

                                        CONCLUSION

               Based on the foregoing, we conclude that Appellant’s trial counsel

was sufficiently effective. The judgment of the trial court is affirmed.



               ALL CONCUR.



    BRIEFS FOR APPELLANT:                         BRIEF FOR APPELLEE:

    Samuel N. Potter                              Daniel Cameron
    Frankfort, Kentucky                           Attorney General of Kentucky

                                                  Thomas A. Van De Rostyne
                                                  Assistant Attorney General
                                                  Frankfort, Kentucky


3
 See Padilla, 559 U.S. at 365, 130 S. Ct. at 1480, where it states that “deportation is a
particularly severe penalty[.]” (Internal quotation marks and citation omitted.)
4
 See Thompson, 548 S.W.3d at 891, where it states that registering as a sex offender has “serious
and lifelong consequences[.]”
5
  See Pridham, 394 S.W.3d at 878, where it states that a “sharply extended period of parole
ineligibility is a serious enough and certain enough detriment that a person pleading guilty is
entitled to know about it.”

                                               -11-